Citation Nr: 1032899	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-32 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a compensable rating for left inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the Veteran's claims file, to specifically 
include the September 2008 statement of the case, includes a 
reference to a Virtual VA file for this Veteran.  This e-file was 
checked for new or relevant information; however, with the 
exception of a December 2009 letter, a review of the e-file 
revealed that it contained entirely duplicative information, such 
as a past rating decision, that is already in the file.  Relevant 
to the December 2009 letter, such was sent to the Veteran from 
the RO and includes a summary of his VA benefits.  It is not 
relevant to the issue currently on appeal before the Board and, 
as such, a waiver of agency of original jurisdiction (AOJ) 
consideration is not necessary.  The December 2009 letter has 
been associated with the Veteran's claims file. 

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in May 2010; a transcript of that hearing is 
associated with the claims file.

At the Veteran's May 2010 Board hearing, he indicated that 
he wished to pursue a claim of entitlement to service 
connection for urinary frequency, to include as secondary 
to service-connected right and/or left inguinal hernias.
As such, this issue has been raised by the record, but has 
not been adjudicated by the AOJ.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.



REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that a remand is necessary in order to obtain 
outstanding treatment records.  In this regard, the Veteran 
testified at his May 2010 Board hearing that he received private 
treatment for his left inguinal hernia.  Additionally, he 
indicated that he also is treated for such disability at the 
Gainesville, Ocala, and Bay Pines, Florida, VA facilities, to 
include as recently as May 2010.  The most recent VA treatment 
records contained in the claims file are dated in January 2008 
with a single record dated in October 2008.  In this regard, VA 
has a duty to request all available and relevant records from 
federal agencies, including VA medical records.  See 38 C.F.R. § 
3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at the 
time a decision is made).  Therefore, on remand, the Veteran 
should be requested to identify any outstanding treatment records 
relevant to his left inguinal hernia.  Thereafter, all identified 
records, to include those dated from January 2008 to the present 
from the Gainesville, Ocala, and Bay Pines VA facilities should 
be obtained for consideration in his appeal.  

The Board further finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination in order to 
determine the current nature and severity of his left inguinal 
hernia.  In this regard, the Board observes that he was last 
examined by VA in March 2008.  At his May 2010 Board hearing, the 
Veteran testified that such service-connected disability has 
increased in severity.  Specifically, he stated that he 
experiences aching and pain radiating to the groin as well as 
bulging, which may indicate that his hernia is reoccurring.  
Therefore, a remand is necessary in order to schedule the Veteran 
for an appropriate VA examination in order to assess the current 
nature and severity of his service-connected left inguinal 
hernia.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, the Board observes that Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations impose obligations on 
VA to provide claimants with notice regarding their claims.  In 
the instant case, the Veteran was provided with a VCAA letter in 
November 2007; however, in his February 2008 notice of 
disagreement, he stated that he did not receive such VCAA letter.  
Therefore, on remand, the Veteran should again be provided proper 
notice under the VCAA, to include notice of the information and 
evidence necessary to establish an effective date in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notice as to the evidence and information 
necessary to substantiate his increased 
rating claim, his and VA's respective 
responsibilities in obtaining evidence, and 
the evidence and information necessary to 
establish an effective date pursuant to 
Dingess/Hartman, supra. 

2.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
left inguinal hernia.  After securing any 
necessary authorization from him, obtain all 
identified treatment records, to include 
those from the Gainesville, Ocala, and Bay 
Pines VA facilities dated from January 2008 
to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his left inguinal hernia.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner. Any indicated 
evaluations, studies, and tests should be 
conducted.

The examiner should identify the nature and 
severity of all current manifestations of the 
Veteran's service-connected left inguinal 
hernia, to include any residual scarring.  
The examiner should specifically indicate 
whether the Veteran's hernia is recurrent, 
readily reducible, inoperable, irremediable, 
and/or well supported by a truss or belt.  If 
any hernia is present, the examiner should 
also indicated the size of such, i.e., large 
or small.  The examiner is also requested to 
comment upon the impact, if any, the 
Veteran's left inguinal hernia has on his 
employability.  

In offering any opinion, the examiner should 
take into consideration all the evidence of 
record, to include medical records as well as 
the Veteran's lay statements.  All opinions 
expressed should be accompanied by supporting 
rationale.

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's increased rating claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



